UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A Amendment No. 2 (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34673 CORMEDIX INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-5894890 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 745 Rt. 202-206, Suite 303, Bridgewater, NJ (Address of Principal Executive Offices) (Zip Code) (908) 517-9500 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No þ The number of shares outstanding of the issuer’s common stock, as of August 6, 2013 was 14,354,564. EXPLANATORY NOTE CorMedix Inc. (the “Company”) is filing this Amendment No. 2 to its Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2013, filed with the Securities and Exchange Commission (the “Commission”) on August 14, 2013 , as amended by amendment No. 1 to its Quarterly Report on Form 10-Q for the quarterly ended June 30, 2013, filed with the Commission on November 19, 2013 (the “Original Filing”), to correct its unaudited condensed consolidated financial statements included in the Original Filing.The error was due to an inadvertent over-accrual of a royalty under a license agreement.We also have amended “Part I. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations” to reflect these increased and decreased amounts. We have amended “Part I Item 4. Controls and Procedures and Evaluation of Disclosure Controls and Procedures” and “Part II Item 1A. Risk Factors” to reflect a material weakness in our internal control over financial reporting which resulted in the restatement of our financial statements on Form 10-Q for the quarter ended June 30, 2013 , as amended on Form 10-Q/A for the quarter ended June 30, 2013 filed with the Commission on November 19, 2013. In addition to the corrections above, this Amendment also restates “Part II. Item 6. Exhibits” to include currently dated certifications pursuant to Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002, which are attached as Exhibits 31.1, 31.2, 32.1 and 32.2 to this Amendment No. 2. Except as set forth above, the Original Filing has not been amended, updated or otherwise modified, and does not reflect events occurring after August 14, 2013, the date of the Original Filing, or modify or update those disclosures that may have been affected by subsequent events. CORMEDIX INC. (A Development Stage Company) INDEX Page PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets (restated) as of June 30, 2013 (unaudited) and December 31, 2012 1 Condensed Consolidated Statements of Operations (unaudited) (restated) for the Three and Six MonthsEnded June 30, 2013 and 2012 and for the Cumulative Period From July 28, 2006 (Inception) Through June 30, 2013 2 Condensed Consolidated Statement of Changes in Stockholders’ Deficit (unaudited) (restated) for the Six Months Ended June 30, 2013 3 Condensed Consolidated Statements of Cash Flows (unaudited) (restated) for the Six Months Ended June 30, 2013and 2012 and for the Cumulative Period From July 28, 2006 (Inception) Through June 30, 2013 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 4. Controls and Procedures 27 PART II OTHER INFORMATION 27 Item 1A. Risk Factors 28 Item 6. Exhibits 29 SIGNATURES 30 i PART I FINANCIAL INFORMATION Item 1.Consolidated Financial Statements. CORMEDIX INC. (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2013 (Restated) December 31,2012 (Note 1) (Restated) ASSETS Current assets Cash $ $ Prepaid research and development expenses Deferred financing costs Other prepaid expenses and current assets Total current assets Property and equipment, net Security deposit TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable $ 1, 394 ,143 $ 928 ,553 Accrued expenses 313 ,501 261 ,983 Accrued interest, related parties Senior convertible notes, net of debt discount of $40,534 at June 30, 2013 and $647,939 at December 31, 2012 Senior convertible notes - related parties, net of debt discount of $130,080 at June 30, 2013 and $406,316 at December 31, 2012 Total current liabilities 2, 419 ,107 1, 476 ,456 Deferred rent TOTAL LIABILITIES 2, 428 ,828 1, 488 ,641 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ DEFICIT Preferred stock - $0.001 par value:2,000,000 shares authorized, 287,324 and 0 shares issued and outstanding at June 30, 2013 and December 31, 2012, respectively - Common stock - $0.001 par value:80,000,000 shares authorized, 13,518,186 and 11,408,274 shares issued and outstanding at June 30, 2013 and December 31, 2012, respectively Deferred stock issuances ) ) Additional paid-in capital Deficit accumulated during the development stage (49, 741 ,101
